DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on November 29, 2021, hereinafter “Reply”, after non-final rejection of August 31, 2021, hereinafter “Non-Final Rejection”.  Claims 1-2, 6-7, 10-12, 16-17 have been amended, and no claims have been cancelled nor added.  Claims 1-20 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	In view of the amendments to the drawings, the drawings objections of the Non-Final Rejection have been withdrawn.  
(2)	In view of the amendments to the specification, the specification objections of the Non-Final Rejection have been withdrawn.  Please refer to additional specification objections below due to the amendments to the claims.
(3)	In view of the amendments to the claims, the claim objections of the Non-Final Rejection have been withdrawn.  Please refer to additional claim objections below.

Specification
The disclosure is objected to because of the following informalities.
 The specification of the application as filed does not properly describe a subject matter of “determining a Z-axis extending diagonally along two ranges of read threshold values such that AR values of the threshold sets are arranged in a set order along the Z-axis” recited in claims 1 and 11.  (Emphasis added.)  FIG. 11 of the drawings appears to support the subject matter.
Appropriate correction is required.

Claim Objections
Claims 6, 12, and 16 are objected to because of the following informalities:
In claim 6, lines 4-5, “two or more read retry threshold set” should be amended to “two or more read retry threshold sets” to correct a grammatical error.  (Emphasis added.)
In claim 12, lines 9-10, “determining an optimum read threshold set using the first and second coordinate values, and” is redundant and so should be deleted to correct a typographical error.  (Emphasis added.)
Other claims (e.g., claim 16, line 6, etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites limitations of performing multiple read operations on the plurality of cells using a read threshold set and at least one read retry threshold set, each of the threshold sets including first and second read thresholds; decoding data associated with each of the read operations; determining, for the decoded data of each of the read operations, an asymmetric ratio (AR) and a number of unsatisfied checks (USCs), the AR indicating a ratio of a number of a first binary value to a number of a second binary value in the decoded data; determining a Z-axis extending diagonally along two ranges of read threshold values such that AR values of the threshold sets are arranged in a set order along the Z-axis; and determining an optimum read threshold set using coordinate values on the Z-axis, which correspond to a set AR value and a set USC value. 
The limitation of performing multiple read operations on the plurality of cells using a read threshold set and at least one read retry threshold set, each of the threshold sets including first and second read thresholds is an insignificant extra-solution activity added to a judicial exception because performing read operations is mere data gathering as an act of reading data itself.  Further, the limitation does not amount to 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a memory device including a plurality of cells 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the memory device and the controller to perform the steps amounts to no more than mere generic computer functions to apply the exception using generic computing elements.  Mere generic computer functions to apply an exception using generic computing element cannot provide an inventive concept.  The claim is not patent eligible. 
Claims 2-10 are dependent on claim 1 and include all the limitations of claim 1. Therefore, the dependent claims recite the same abstract idea of claim 1.
Further, claims 2-10 are directed to additional specifics of the abstract idea of claim 1.  A more specific abstract idea is still an abstract idea.
Further, claim 3 recites an additional element of “the plurality of cells is coupled to a word line and includes multiple pages”.  Because the additional element is recited in such general terms, all it really does is apply the abstract idea to a technological environment (e.g., word line and pages).  However, that is not sufficient in this case because of the generalness of the claim.  Thus, the additional element does not meaningfully limit the claim to amount to significantly more than the judicial exception.

Claims 11-20 recite a method comprising elements for carrying out the same steps in claims 1-10.  Accordingly, claims 11-20 are also rejected for the same reasons as set forth for those in claims 1-10 above.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amada (US 2020/0303016 A1) discloses a memory reading method includes reading data from a memory cell array of a nonvolatile memory where data is written after randomization, using a first read voltage, counting a total number of bits set to either 1 or 0 in the read data, performing an error correction on the read data, and in case of failure of the error correction, retrying reading the data using a second read voltage only when the counted total number of bits falls within a first predetermined range.

Liikanen et al. (US 2021/0375364 A1) discloses a processing device determines a measured slope value of a portion of a programming voltage distribution of memory cells of a memory sub-system. The measured slope value of the portion of the programming voltage distribution is compared to a threshold slope value to generate a comparison result. An adjusted program voltage level is determined in view of the comparison result. A programming process is executed using the adjusted program voltage level as a starting voltage level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.B.V./Patent Examiner, Art Unit 2136


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136